At a former day we dismissed the appeal in this case because of a defective record. Since then, the transcript has been perfected, showing that notice of appeal was given and entered upon the minutes of the trial court and the appeal is reinstated. However there is no statement of facts in the transcript or accompanying the same. Therefore the case will be disposed of on the record before us.
Appellant's first contention is that the court erred in declining to sustain his motion to quash the complaint and information, but he has failed to assign any reason or point out any defect therein in support of his contention. We deem the complaint and information sufficient to charge appellant with a violation of the local option law.
He has reserved a number of exceptions to the court's main charge, and also to the court's refusal to give his requested instructions to the jury. In the absence of a statement of facts, these complaints can not be appraised.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.